Case 12-12100 Doc 66 Filed 11/13/20 Entered 11/13/20 14:33:44 Main Document Page 1 of 1

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF LOUISIANA

IN THE MATTER OF BANKRUPTCY NO.
DERICK RANKIN 12-12100

SECTION “A”
DEBTOR(S) CHAPTER 13

ORDER FOR PAYMENT OF UNCLAIMED FUNDS

The Court has considered the Application for Payment of Unclaimed Funds (P-64) filed
by Marquette Porter, Qwner of Spring Solutions, LLC assignee to Derick J. Rankin at
P. O. Box 334 Glen Burnie, MD 21060, requesting payment of unclaimed funds in the amount
of $5,287.34.

Proper notice of the Application was given to the United States Attorney for the Eastern
District of Louisiana and the Application and the documents attached establish that the claimant
is entitled to the unclaimed funds. Accordingly,

IT IS ORDERED that the Application for Payment of Unclaimed Funds is GRANTED.

IT IS FURTHER ORDERED that the Clerk of Court issue a check payable to

Marquette Porter, Owner of S ring Solutions, LLC, in the amount of $5,287.34 and mail the

 

check to the above address.

IT IS FURTHER ORDERED that the fourteen (14) day appeal period is waived.

New Orleans, Louisiana, Wer. /2 , 2020.

MM Nueeg

MEREDITH S. GRABILL
U.S. BANKRUPTCY JUDGE
